DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 12-15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US 2014/0183208 – hereinafter Bae).
Re Claim 1:
Bae discloses a drug storage container (100), comprising: a housing (100) defining a storage space for drug portions and having a discharge opening (133); a singling device (110) disposed in the housing (100) and having a duct (112) defined by two projections (111); and a restraining assembly (120) disposed completely within the housing (100) and configured to be pushed in a direction of the discharge opening (133) (Examiner notes that it is pushed inwards when connecting in the direction of the inner dispensing opening) onto an upper surface of one of the projections (111) (see Fig. 3), the restraining assembly (120) comprising: a restraining portion (121) configured to restrict drug portions in the storage space from entering the duct (112) when the duct (112) is 

Re Claims 2 and 15:
Bae discloses wherein the restraining portion (121) is adjustable (see Fig. 7).  

Re Claim 9:
Bae discloses wherein the singling device (110) comprises a plurality of ducts (112) (see Fig. 4).  

Re Claim 14:
Bae discloses a drug restraining assembly (120), comprising: a restraining portion (121) configured to restrict drug portions in a storage space of a drug storage container (100) from entering a duct (112) of a singling device (110 disposed within the drug storage container (100) when the duct (112) is aligned with a discharge opening (133) of the drug storage container (100); and 3Application No. 16/775,859 Reply to Office Action of October 4, 2021 a fastening portion (122, 123) comprising two fastening components (122, 123, and opposite 122, 123) disposed at opposed ends of the restraining portion (121), each fastening component (122, 123) configured to be disposed within a corresponding fastening socket (142) of the drug storage container (100) to secure the drug restraining assembly (120), wherein the drug restraining 

Re Claim 12:
Bae discloses wherein each fastening socket (142) is disposed in a circular-cylindrical section (143, 144) of the housing (100) (see Figs. 5-7).  

Re Claim 13:
Bae discloses wherein each fastening socket (142) is vertically disposed on an inner wall surface of the circular-cylindrical section (143, 144) (see slots near 145 and slots near 144a, 244a) (see Figs. 5-7).  

Re Claim 19:
Bae discloses wherein the restraining portion (121) is perpendicular to the fastening portion (122, 123) (see Fig. 5 using lines extending from 144a as comparisons to direction of fastening portions, and central line as comparisons to direction of restraining portion) (see Fig. 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Ohmura et al. (US 2007/0150092 – hereinafter Ohmura).
Re Claims 4, 6-8, and 20:
Bae discloses the device of claim 1, but fails to teach wherein the restraining portion is configured to be adjustable to adapt to a position of a slot disposed in each of the projections.

Ohmura teaches wherein a restraining portion (90) is configured to be adjustable to adapt to a position of a slot (near 1200 disposed in each of a projections (230) (see Fig. 11).  Re Claims 6 and 8: Ohmura discloses wherein a first fastening socket (72h) has a cylindrical cavity and a first fastening component (92) has a cylindrical guiding portion configured to be disposed in a cylindrical cavity (see Fig. 10A).  Re Claim 7: Ohmura discloses wherein a cylindrical cavity is deeper than a length of a cylindrical guiding portion (92) (Examiner notes that member 92 fits in housing until 91 is flush with a surface, thus, the cavities have to at minimum be large enough to receive the guiding portion as would be obvious to one of ordinary skill in the art) (see Fig., 10A).  

Claims 10, 11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Yoshihito Omura (US 2016/0371916 - hereinafter Omura).
Re Claims 10, 11, 16, and 17:
Bae discloses the device of claim 9, but fails to teach wherein the restraining portion is sized and shaped to block two or more of the plurality of ducts.
Omura teaches wherein a restraining portion (29) is sized and shaped to block two or
more of a plurality of ducts (see Figs. 11A-12B, see Figs. 1-12B). Therefore, it would
have been obvious for one of ordinary skill in the art at the effective filing date of the
invention to have been motivated to combine the teachings of Bae with that of
Ohmura to provide for an alternative arrangement for blocking as known within the art
that would allow for increased separation efficiency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  









Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651